                                                                                                                                                            POS-010
                Case 2:20-cv-10541-MWF-MAA Document 10 Filed 12/11/20 Page 1 of
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
                                                                                2 Page ID #:49
                                                                             FOR COURT USE ONLY
    Joanna Ardalan, Esq. | SBN: 285384
    ONE, LLP
    4000 MacArthur Blvd East Tower Suite 500 Newport Beach, CA 92660
   TELEPHONE NO.: (949) 502-2870 | FAX NO. (949) 258-5081 | E-MAIL ADDRESS jardalan@onellp.com
    ATTORNEY FOR (Name): Plaintiffs: Backgrid USA, Inc. and Splash News and Picture Agency, LLC



 CENTRAL DISTRICT OF CALIFORNIA
          STREET ADDRESS: 350
                            WEST 1ST STREET
         CITY AND ZIP CODE: LOS
                             ANGELES, CA 90012
            BRANCH NAME: LOS ANGELES


   PLAINTIFF/PETITIONER: BACKGRID USA, INC., etc., et al.
                                                                                                                 CASE NUMBER:
DEFENDANT/RESPONDENT: NIYAMASOL LLC, etc.
                                                                                                                 2:20-CV-10541 MWF (MAAX)

                                                                                                                 Ref. No. or File No.:
                                        PROOF OF SERVICE OF SUMMONS                                                              Backgrid v. Niyamasol
                                                (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
    a.    Summons
    b.    Complaint
    c.    Alternative Dispute Resolution (ADR) package
    d.    Civil Case Cover Sheet
    e.    Cross-Complaint
    f.    other (specify documents): Civil Cover Sheet; Corporate Disclosure Statement; Certificate and Notice of
          Interested Parties; Report ib tge Filing or Determination of an Action or Appeal Regarding a Copyright;
          Notice of Assignment to United States; Notice to Parties of Court-Directed ADR Program
3. a. Party served (specify name of party as shown on documents served):
    NIYAMASOL LLC, a Nevada limited liability company

    b.       Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
             item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
         Tina West - Agent for Service of Process
4. Address where the party was served: 4301 S Valley View Blvd., Ste 19
                                                        Las Vegas, NV 89103-4008
5. I served the party (check proper box)
   a.     by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
          receive service of process for the party (1) on (date): 12/9/2020 (2) at (time): 10:37 AM
    b.       by substituted service. On (date): at (time): I left the documents listed in item 2 with or
             in the presence of (name and title or relationship to person indicated in item 3b):

             (1)        (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                        person to be served. I informed him of her of the general nature of the papers.
             (2)        (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
                        abode of the party. I informed him or her of the general nature of the papers.
             (3)        (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                        address of the person to be served, other than a United States Postal Service post office box. I informed him of
                        her of the general nature of the papers.
             (4)        I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
                        place where the copies were left (Code Civ. Proc., §415.20). I mailed the documents on
                        (date): from (city):                                                 or   a declaration of mailing is attached.
             (5)        I attach a declaration of diligence stating actions taken first to attempt personal service.




                                                                                                                                                              Page 1 of 2
Form Approved for Mandatory Use                                                                                                          Code of Civil Procedure, § 417.10
Judicial Council of California                                 PROOF OF SERVICE OF SUMMONS
POS-010 [Rev. January 1, 2007]                                                                                                                 POS010-1/OC43354
                Case BACKGRID
          PETITIONER: 2:20-cv-10541-MWF-MAA
                              USA, INC., etc., et al.                Document 10 Filed 12/11/20 Page  2 of 2 Page ID #:50
                                                                                                 CASE NUMBER:

                                                                                                                2:20-CV-10541 MWF (MAAX)
      RESPONDENT: NIYAMASOL LLC, etc.


     c.         by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the address
                shown in item 4, by first-class mail, postage prepaid,
                (1) on (date):                                          (2) from (city):
                (3)     with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to me.
                        (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                (4)    to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d.         by other means (specify means of service and authorizing code section):


           Additional page describing service is attached.
6. The ''Notice to the Person Served'' (on the summons) was completed as follows:

     a.         as an individual defendant.
     b.         as the person sued under the fictitious name of (specify):
     c.         as occupant.
     d.         On behalf of
                under the following Code of Civil Procedure section:
                                   416.10 (corporation)                         415.95 (business organization, form unknown)
                                   416.20 (defunct corporation)                 416.60 (minor)
                                   416.30 (joint stock company/association)     416.70 (ward or conservatee)
                                   416.40 (association or partnership)          416.90 (authorized person)
                                   416.50 (public entity)                       415.46 (occupant)
                                                                                other:

7. Person who served papers
   a. Name: Judith Mae All - Nationwide Legal, LLC REG: 12-234648
   b. Address: 200 West Santa Ana Blvd., Suite 300 Santa Ana, CA 92701
   c. Telephone number: (714) 558-2400
   d. The fee for service was: $ 200.30
   e. I am:

          (1)       not a registered California process server.
          (2)       exempt from registration under Business and Professions Code section 22350(b).
          (3)       registered California process server:
                  (i)      owner                  employee            independent contractor.
                  (ii) Registration No.: R-040570
                  (iii) County: Nevada

8.         I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
           or
9.         I am a California sheriff or marshal and I certify that the foregoing is true and correct.


                Date: 12/11/2020
                Nationwide Legal, LLC
                200 West Santa Ana Blvd., Suite 300
                Santa Ana, CA 92701
                (714) 558-2400
                www.nationwideasap.com



                                   Judith Mae All
                      (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)




POS-010 [Rev January 1, 2007]                                                                                                             Page 2 of 2
                                                          PROOF OF SERVICE OF SUMMONS
                                                                                                                                  POS-010/OC43354
